UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Valley Commerce Bancorp (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: VALLEY COMMERCE BANCORP March 30, 2007 Dear Shareholder: We are pleased to enclose our 2006 Annual Report on Form 10-K, Notice of 2007 Annual Meeting, Proxy Statement and Form of Proxy. You are cordially invited to attend the 2007 Annual Meeting of Shareholders of Valley Commerce Bancorp to be held at 6:00 p.m. on Tuesday, May 15, 2007 at the Visalia Convention Center, Charter Oak Ballrooms A and B, 303 E. Acequia, Visalia, California. The accompanying Notice of Annual Meeting and Proxy Statement provide information pertaining to the matters to be considered and acted upon at the Meeting. Your continuing support of Valley Commerce Bancorp is appreciated, and we hope you will attend the Annual Meeting.Whether or not you are personally present, it is very important that your shares be represented at the Meeting.Accordingly, please sign, date, and mail the enclosed Proxy promptly.If you wish to vote in accordance with the Board of Directors’ recommendations, it is not necessary to specify your choices.You may simply sign, date and return the enclosed Proxy. Sincerely, /s/ Walter A. Dwelle /s/ Donald A. Gilles Walter A. Dwelle Chairman of the Board Donald A. Gilles President and Chief Executive Officer 200 South Court Street, Visalia, California 93291 ·Telephone (559) 622-9000·Fax (559) 636-1095 MEMBER FDIC VALLEY COMMERCE BANCORP Notice of Annual Meeting of Shareholders The Annual Meeting of Shareholders of Valley Commerce Bancorp (the “Company”) will be held at 6:00 p.m. on Tuesday, May 15, 2007 at the Visalia Convention Center, Charter Oak Ballrooms A and B, 303 E. Acequia, Visalia, California 93291 for the following purposes: 1. To elect the following nominees to serve as directors of the Company until the next Annual Meeting of Shareholders and until their successors shall be elected and qualified: David B. Day Russell F. Hurley Walter A. Dwelle Fred P. LoBue, Jr. Thomas A. Gaebe Kenneth H. Macklin Donald A. Gilles Barry R. Smith Philip R. Hammond, Jr. 2. To approve the Valley Commerce Bancorp 2007 Equity Incentive Plan. 3. To ratify the selection of Perry-Smith LLP, independent certified public accountants, to serve as the Company’s auditors for the fiscal year ending December31, 2007. 4. To approve authority of the proxy holders to vote in favor of a motion to adjourn the Meeting for the purpose of soliciting additional proxies. 5. To consider and transact such other business as may properly be brought before the meeting. Shareholders of record at the close of business on March22, 2007 are entitled to notice of and to vote at the meeting. Provisions of the By-Laws of the Company govern nominations for election of members of the Board of Directors, as follows: Nominations for election of members of the Board of Directors may be made by the Board of Directors or by any holder of any outstanding class of capital stock of the corporation entitled to vote for the election of directors.Notice of intention to make any nominations (other than for persons named in the notice of any meeting called for the election of directors) are required to be made in writing and to be delivered or mailed to the president of the corporation by the later of: (i) the close of business 21 days prior to any meeting of stockholders called for the election of directors, or (ii) ten days after the date of mailing of notice of he meeting to stockholders.Such notification must contain the following information to the extent known to the notifying stockholder: (a)the name and address of each proposed nominee; (b) the principal occupation of each proposed nominee; (c) the number of shares of capital stock of the corporation owned by each proposed nominee; (d) the name and residence address of the notifying stockholder; (e) the number of shares of capital stock of the corporation owned by the notifying stockholder; (f) the number of shares of capital stock of any bank, bank holding company, savings and loan association or other depository institution owned beneficially by the nominee or by the notifying stockholder and the identities and locations of any such institutions; (g) whether the proposed nominee has ever been convicted of or pleaded nolo contendere to any criminal offense involving dishonesty or breach of trust, filed a petition in bankruptcy or been adjudged bankrupt; and (h) a statement regarding the nominee’s compliance with Section 2.3 of these by-laws.The notification shall be signed by the nominating stockholder and by each nominee, and shall be accompanied by a written consent to be named as a nominee for election as a director from each proposed nominee.Nominations not made in accordance with these procedures shall be disregarded by the Chairman of the meeting, and upon his instructions, the inspectors of election shall disregard all votes cast for each such nominee.The foregoing requirements do not apply to the nomination of a person to replace a proposed nominee who has become unable to serve as a director between the last day for giving notice in accordance with this paragraph and the date of election of directors if the procedure called for in this paragraph was followed with respect to the nomination of the proposed nominee. Nominees for the Board of Directors must meet certain qualifications set forth in Section 2.3 of the Company’s By-Laws which prohibit the election as a director of any person who is a director, officer, employee, agent, nominee, material consulting accountant, analyst, attorney or policy decision maker for any other financial institution, lender or bank holding company or affiliate or subsidiary thereof, or who has been or is the assignee or nominee of anyone who has any contract, arrangement or understanding with any other financial institution, lender or bank holding company, or affiliate or subsidiary thereof, or with any officer, director, employee, agent, nominee, material consulting accountant, analyst, attorney or policy decision maker thereof, pursuant to which that person could be called upon to reveal or in any way utilize information obtained as a director, or pursuant to which that person will, directly or indirectly, attempt to effect or encourage any action of the Company. All shareholders are cordially invited to attend the meeting in person.To ensure your representation at the meeting, you are requested to date, execute and return the enclosed proxy card, without delay, in the enclosed postage-paid envelope whether or not you plan to attend the meeting.Any shareholder present at the meeting may vote personally on all matters properly brought before the meeting if the shareholder held his or her shares on the Record Date.If you elect to vote personally at the meeting, your proxy will not be used. BY ORDER OF THE BOARD OF DIRECTORS /s/ Fred P. LoBue, Jr. Fred P. LoBue, Jr. Secretary March 30, 2007 Visalia, California WHETHER OR NOT YOU PLAN TO ATTEND THIS MEETING, PLEASE SIGN AND RETURN THE ENCLOSED PROXY AS PROMPTLY AS POSSIBLE IN THE ENCLOSED POSTAGE-PAID ENVELOPE. PROXY STATEMENT OF VALLEY COMMERCE BANCORP 200 South Court Street·Visalia, California93291 Telephone (559) 622-9000·Fax (559) 636-1095 INFORMATION CONCERNING PROXY This Proxy Statement (“Proxy Statement”) is furnished in connection with the solicitation of proxies to be used by the Board of Directors of Valley Commerce Bancorp (the “Company”) at the Annual Meeting of Shareholders of the Company to be held at 6:00 p.m. on Tuesday, May 15, 2007 at the Visalia Convention Center, Charter Oak Ballrooms A and B, 303 E. Acequia, Visalia, California, and at any adjournments or postponements thereof (the “Meeting”). This Proxy Statement and the accompanying form of proxy are being mailed to shareholders on or about April 5, 2007. A form of proxy for voting your shares at the Meeting is enclosed.Any shareholder who executes and delivers a proxy has the right to revoke it at any time before it is voted by filing with the Secretary of the Company an instrument revoking said proxy or a duly executed proxy bearing a later date.In addition, the powers of the proxyholders will be revoked if the person executing the proxy is present at the Meeting and advises the Chairman of his or her election to vote in person.Unless revoked, all shares represented by a properly executed proxy received prior to the Meeting will be voted as specified by each shareholder in the proxy.If no specifications are given by a shareholder, then the proxy will be voted in favor of the election of the directors nominated by management, for the ratification of the Board’s selection of independent accountants, and in favor of such other business as may properly come before the Meeting, as described below. The proxy also confers discretionary authority to vote the shares represented thereby on any matter that was not known at the time this Proxy Statement was mailed which may properly be presented for action at the Meeting. This may include action with respect to procedural matters pertaining to the conduct of the Meeting and election of a substitute in place of any nominee who is unable to serve or for good cause will not serve. The enclosed proxy is being solicited by the Company’s Board of Directors and the cost of the solicitation is being borne by the Company.The principal solicitation of proxies is being made by mail, although additional solicitation may be made by telephone, facsimile or personal visits by directors, officers and employees of the Company.The Company may, in its discretion, engage the services of a proxy solicitation firm to assist in the solicitation of proxies.The total expense of this solicitation will be borne by the Company and will include reimbursement paid to brokerage firms and the Company and others for their expenses in forwarding solicitation materials and such expenses as may be paid to any soliciting firm engaged by the Company. 1 PURPOSE OF THE MEETING The Meeting is being held for the following purposes: 1. To elect nine directors (the entire Board of Directors) to serve until the next annual meeting of shareholders and until their successors shall be elected and qualified. 2. To approve the Valley Commerce Bancorp 2007 Equity Incentive Plan. 3. To ratify the selection of Perry-Smith LLP, independent certified public accountants, to serve as the Company’s auditors for the fiscal year ending December31, 2007. 4. To approve authority of the proxy holders to vote in favor of a motion to adjourn the Meeting for the purpose of soliciting additional proxies. 5. To consider and transact such other business as may properly be brought before the meeting. VOTING SECURITIES Shareholders of record as of the close of business on March 22, 2007 (the “Record Date”) will be entitled to notice of and to vote at the Meeting.As of such date, the Company had 2,217,588 shares of common stock outstanding.Unless indicated otherwise, all information set forth in this Proxy Statement regarding the outstanding shares of Valley Commerce Bancorp Common Stock has been adjusted to reflect stock dividends paid in prior years, including a five percent stock dividend paid on May16, 2006 to shareholders of record as of April27, 2006. There were no stock dividends or stock splits during 2005. Each shareholder of record is entitled to one vote, in person or by proxy, for each share held on all matters to come before the meeting, except that shareholders may have cumulative voting rights with respect to the election of directors. Cumulative voting allows the shareholder to cast a number of votes equal to the number of directors to be elected, nine, multiplied by the number of votes held by the shareholder on the Record Date.This total number of votes may be cast for one nominee or may be distributed among as many candidates as the shareholder desires. Pursuant to California law, no shareholder may cumulate votes for a candidate unless such candidate or candidates’ name have been placed in nomination prior to the voting and the shareholder has given notice at the Meeting prior to the voting of the shareholder’s intention to cumulate the shareholder’s votes.If any shareholder has given such notice, all the shareholders may cumulate their votes for the candidates who have been nominated. Discretionary authority to cumulate votes is solicited in this Proxy Statement. The Board of Directors does not, at this time, intend to give such notice or to cumulate the votes it may hold pursuant to the proxies solicited herein unless the required notice by a shareholder is given at the meeting.In the event such notice is provided, the votes represented by proxies 2 delivered pursuant to this Proxy Statement may be cumulated in the discretion of proxy holders, in accordance with the recommendations of the Board of Directors. In the election of directors, the sixteen candidates receiving the highest number of votes will be elected.Approval of the Company’s 2007 Equity Incentive Plan must be approved by a majority of all shares represented and voted at the Meeting.Ratification of the selection of Perry-Smith, LLP as the Bank’s auditors and approval of authority of the proxy holders to vote in favor of a motion to adjourn the Meeting also require the affirmative vote of a majority of all shares represented and voted at the Meeting.Broker non-votes and abstentions will not be counted, except for quorum purposes, and will have no effect on the election of directors. In determining whether the requisite shareholder approval has been received for amendment of the 2007 Equity Incentive Plan, for ratification of the selection of auditors, and for approval of authority of the proxy holders to vote in favor of a motion to adjourn the Meeting, if the number of votes voted in favor constitutes a majority of the quorum, broker non-votes and abstentions will have no effect on the matter.However, if the number of shares voted in favor does not constitute a majority of the required quorum, broker non-votes and abstentions will have the same effect as a vote against the matter. 3 PROPOSALONE: ELECTION OF DIRECTORS The By-Laws of the Company provide the procedure for nomination and election of the Board of Directors.This procedure is printed in full in the Notice of Annual Meeting of Shareholders accompanying this Proxy Statement.Nominations not made in accordance with the procedures may be disregarded by the Chairman of the Meeting, and upon his instructions, the Inspector of Election shall disregard all votes cast for such nominees. Votes will be cast in such a way as to effect the election of all nominees or as many as possible under the rules of cumulative voting to the extent the proxies have authority to do so.If any nominee should become unable or unwilling to serve as a director, either (i)the proxies will be voted for such substitute nominees, as shall be designated by the Board of Directors, or (ii)the number of nominees may be reduced.The Board of Directors presently has no knowledge that any of the nominees will be unable or unwilling to serve.The nine nominees receiving the highest number of votes at the Meeting will be elected. Nominees for Director The persons named below have been nominated by the current Board of Directors for election as directors to serve until the next Annual Meeting and until their successors are duly elected and qualified.For information pertaining to stock ownership of each of the nominees, reference can be made to the “SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT” section of this Proxy Statement. Name Age Position With Company Director Since Principal Occupation, Business Experience During Past Five Years and Other Information David B. Day 64 Director 20001 Chief Executive Officer (retired) of California Delinting Co., a cottonseed conditioning and sales firm. Walter A. Dwelle 61 Chairman and Director 19961 General Partner and Manager of Nella Oil Company, an oil marketing and convenience store operator, since 1988. Thomas A. Gaebe 56 Director 2003 Certified public accountant and partner in the public accounting firm of Vollmer, Daniel, Gaebe, & Grove since 1980. Donald A. Gilles 63 President, CEO and Director 19961 President and CEO of Valley Commerce Bancorp since 2002; President and CEO of Valley Business Bank since 1996; from 1995-1996, consultant to the Valley Business Bank Organizing Group; and from 1982 to 1995, various positions with Mineral King National Bank, including President, CEO and Director. Philip R. Hammond, Jr. 59 Director 19991 President of Philip R. Hammond Construction, a commercial property development firm, since 1976; Partner of Tetra Property Management LLC since 1998; and Partner of D & H Vineyards since 1995. Russell F. Hurley 56 Vice Chairman and Director 19961 Attorney and shareholder with the law firm of Hurley & Laird since 1982. Fred P. LoBue, Jr. 66 Secretary and Director 19961 Chairman of the Board of LoBue Bros., Inc., a commercial orange packing house operation, since 1998; Chief Financial Officer and a director of LoBue Bros., Inc., since 1982; and since 1983 President and Chairman of Harvest Container Corp., a manufacturer of corrugated boxes. Kenneth H. Macklin 55 Director 20001 Owner and President of H.R. Macklin & Sons, Inc., an agricultural service company involved in the placement of long-term farm loans, appraisals, farm management and real estate brokerage, since 1994; and since 1990 Partner in Vintage Equipment Company, a farm equipment operation and leasing company. Barry R. Smith 61 Director 2006 Ophthalmologist and founding partner of Eye Surgical and Medical Associates, since 1987. 1 Includes service as a director of Valley Business Bank, the predecessor institution of the Company. 4 There are no family relationships among any of the Company’s Executive Officers, directors or director nominees. No director or nominee chosen by the Board of Directors is a director of any company with a class of securities registered pursuant to section12 of the Securities Exchange Act of 1934, as amended, or subject to the requirements of section15(d) of such Act or of any company registered as an investment company under the Investment Company Act of 1940, as amended. INFORMATION PERTAINING TO ELECTION OF DIRECTORS Security Ownership of Directors and Management The following table sets forth information as of the Record Date pertaining to beneficial ownership of the Company’s common stock (the sole class of stock outstanding) by current directors of the Company, nominees to be elected to the Board of Directors, and all directors and executive officers of the Company as a group.As used throughout this Proxy Statement, the term “Executive Officer” refers to the President and Chief Executive Officer; the Executive Vice President and Chief Credit Officer; and the Executive Vice President and Chief Financial Officer.The information in the following table has been obtained from the Company’s records, or from information furnished directly by the individual or entity to the Company. For purposes of the following table, shares issuable pursuant to stock options which may be exercised within 60days of the Record Date are deemed to be issued and outstanding and have been treated as outstanding in determining the amount and nature of beneficial ownership and in calculating the percentage of ownership of those individuals possessing such interest, but not for any other individuals. Name and Address of Beneficial Owner1 Relationship with Company Amount and Nature of Beneficial Ownership2 Exercisable Options3 Percent of Class2 David B. Day Director 44,376 22,087 1.98 % Walter A. Dwelle Chairman and Director 83,750 5 23,092 3.74 % Roy O. Estridge EVP and CFO 3,970 3,970 4 Thomas A. Gaebe Director 23,091 15,216 1.03 % Donald A. Gilles President, CEO and Director 38,963 29,059 1.73 % Philip R. Hammond, Jr. Director 76,315 6 22,087 3.41 % Russell F. Hurley Vice Chairman and Director 70,264 7 23,092 3.14 % Fred P. LoBue, Jr. Secretary and Director 65,236 8 23,092 2.91 % Kenneth H. Macklin Director 33,016 9 21,130 1.47 % Barry R. Smith Director 7,668 10 2,000 4 Allan W. Stone EVP and CCO 7,006 11 5,055 4 All directors and executive officers as a group (11 in number) 453,655 189,880 18.84 % 5 1Except as shown, the address for all persons is c/o Valley Commerce Bancorp, 200 South Court Street, Visalia, California, 93291. 2 Includes shares beneficially owned as shown in the “Exercisable Options” column, both directly and indirectly together with associates.Subject to applicable community property laws and shared voting and investment power with a spouse, the persons listed have sole voting and investment power with respect to such shares unless otherwise noted.Listed amounts include (i)stock dividends paid in prior years, including a five percent stock dividend paid on May16, 2006 to shareholders of record as of April28, 2006, and (ii)a three-for-two stock split issued on September3, 2004 to shareholders of record as of August20, 2004. There were no stock dividends or stock splits during 2005. 3 Indicates number of shares subject to options exercisable at December 31, 2006. 4 Represents less than one percent of the outstanding shares of the Company’s Common Stock. 5 Includes 34,809 shares held in a personal Individual Retirement Account. 6 Includes 35,825 shares held by the Philip R. Hammond Construction Company Profit Sharing Plan. 7 Includes 21,102 shares held by Milru Ranch Company, of which he is a general partner, and 17,855 shares held by the Hurley & Laird Retirement Trust. 8 Includes 2,100 shares held in the name of Donna S. LoBue, his wife, and 9,471 shares held in an Individual Retirement Account. 9 Includes 10,311 shares held by Vintage Equipment Profit Sharing Plan. 10 Includes418 shares held by the Barry Smith MD Pension Plan and 2,100 shares held by Eye Surgical & Medical Associates FBO Barry Smith. 11 Includes 1,050 shares held in an Individual Retirement Account. Principal Shareholders No persons are known to management to own directly or indirectly, more than five percent of the Company’s issued and outstanding shares of common stock, except as follows: Name and address of beneficial owner Amount of Beneficial Ownership Percent of Class The Banc Fund Company, LLC 208 South LaSalle Street Chicago, Illinois 60604 215,839 9.73% Wellington Management Company, LLP 75 State Street Boston, Massachusetts 02109 183,415 8.27% 6 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires that our directors, executive officers and 10% shareholders file reports of ownership and changes in ownership with the Securities and Exchange Commission. Such persons are also required to furnish us with copies of all Section 16(a) forms they file.To the Company’s knowledge, no person failed to comply with the filing requirements of Section 16(a) during 2006 and there are no late filings to report. Change In Control Management is not aware of any arrangements, including the pledge by any person of shares of the Company, the operation of which may at a subsequent date result in a change in control of the Company. Corporate Governance The Board of Directors is made up of nine directors, who are elected annually.
